Citation Nr: 0730964	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  04-34 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date earlier than April 15, 
2002, for the grant of service connection for chronic 
synovitis, patellofemoral pain of the right knee associated 
with history of rheumatic fever.  

2.  Entitlement to an effective date earlier than April 15, 
2002, for the grant of service connection for chronic 
synovitis, patellofemoral pain of the left knee associated 
with history of rheumatic fever.  

3.  Entitlement an initial evaluation in excess of 10 percent 
for chronic synovitis, patellofemoral pain of the right knee 
and left knee.  

4.  Entitlement to an initial compensable disability 
evaluation for left hip pain.  

5.  Entitlement to an increased (compensable) disability 
evaluation for rheumatic fever residuals.  

6.  Entitlement to an initial compensable disability 
evaluation for rheumatic heart disease.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from November 1952 to November 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating determination of 
the New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board observes that the veteran was furnished a statement 
of the case in September 2004, that included the issues of 
entitlement to service connection for rheumatoid arthritis, 
hearing loss, and tinnitus.  In the cover letter sent with 
the statement of the case, the veteran was advised that in 
order to perfect his appeal to the Board, he must timely file 
a substantive appeal.  As these issues were not thereafter 
addressed in any correspondence from the veteran or his 
representative, the Board has concluded that the veteran is 
not currently seeking appellate review with respect to these 
issues.  (The RO's inclusion of the issue of entitlement to 
service connection for rheumatoid arthritis in the March 2006 
supplemental statement of the case is in error.)

The issues of increased evaluations for bilateral knee 
disabilities, left hip disability, and residuals of rheumatic 
fever are remanded to the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.  





FINDINGS OF FACT

1.  The August 1996 RO decision that assigned an initial 
noncompensable evaluation for rheumatic fever is not final.

2.  The veteran's original application for compensation 
benefits filed on September 14, 1995 remains open. 


CONCLUSIONS OF LAW

1.  The requirements for an earlier effective date of 
September 14, 1995, for a grant of service connection for 
chronic synovitis, patellofemoral pain of the right knee 
associated with history of rheumatic fever have been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.400 (2007).

2.  The requirements for an earlier effective date of 
September 14, 1995, for a grant of service connection for 
chronic synovitis, patellofemoral pain of the left knee 
associated with history of rheumatic fever have been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes the evidence currently of record 
is sufficient to substantiate the veteran's earlier effective 
date claims.  Therefore, no further development with respect 
to the matter decided herein is required under 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2006) or 38 C.F.R. § 3.159 
(2007).  

Evidentiary Background

In his initial application for compensation and pension 
received September 14, 1995, the veteran did not identify 
right or left knee disorders as disabilities for which he was 
seeking service connection.  Rather, he indicated that he was 
seeking benefits for bladder cancer and radiation exposure.  
He did however report a positive history for having 
contracted rheumatic fever in service.  In a statement 
received October 5, 1995, the veteran reported that he 
recalled being treated in service for a flare-up of his knee 
joints due to a rheumatic fever bout.  He maintained that he 
still had severe pain at times that made it difficult to 
walk.  

At the time of an April 1996 VA examination, the veteran 
complained of numerous joint pains, including his knees.  

In an August 1996 rating decision, the RO granted service 
connection for rheumatic fever and assigned a noncompensable 
evaluation under Diagnostic Code 6309 effective from 
September 14, 1995.  Under Diagnostic Code 6309, nonactive 
rheumatic disease is evaluated based on residuals.  

In a September 1996 statement, the veteran stated that he had 
had rheumatic fever residuals for over 40 years that were 
debilitating.  He maintained that the April 1996 VA 
examination could not have effectively evaluated the severity 
of his conditions given the length of time in which it 
occurred.  He claimed that he had tinnitus related to his 
rheumatic fever.  The veteran also submitted a VA orthopedic 
note demonstrating that he had bilateral knee pain and mild 
degenerative joint disease of the knees and left hip.  

The RO construed the September 1996 statement as a new claim.  
In a December 1996 rating determination, the RO denied an 
increased evaluation for residuals of rheumatic fever.  The 
RO acknowledged that the VA treatment record the veteran 
submitted showed that he was treated for bilateral knee pain 
and that he was diagnosed with degenerative joint disease, 
but maintained that a diagnosis of rheumatoid arthritis was 
not made, nor was the current condition associated with the 
rheumatic fever the veteran had in service.  The RO also 
denied entitlement to a nonservice-connected pension.  The RO 
assigned 10 percent disability evaluations for degenerative 
joint disease of the right and left knees for pensions 
purposes only.  

No further correspondence was received from the veteran until 
April 15, 2002, when he requested service connection for 
rheumatoid arthritis of both knees in an application for 
compensation and pension.  

In conjunction with his request, the veteran was afforded VA 
examinations in June 2002 and July 2003.  In July 2003, the 
examiner diagnosed chronic synovitis, patellofemoral pain of 
the knees secondary to rheumatic fever.  The examiner 
indicated that there was no radiological or clinical evidence 
of rheumatoid arthritis but stated that it was as likely as 
not that the veteran's bilateral knee condition was related 
to the arthritis of the knee noted in 1953-1954.  

In its August 2003 rating determination, the RO granted 
service connection for chronic synovitis, patellofemoral pain 
of the right knee and chronic synovitis, patellofemoral pain 
of the left knee as secondary to a history of rheumatic 
fever, and assigned each knee a 10 percent disability 
evaluation, with effective dates of April 15, 2002, the date 
of the receipt for the request for service connection.  The 
RO denied service connection for rheumatoid arthritis of both 
knees and also continued the noncompensable evaluation for 
history of rheumatic fever. 

The veteran filed a notice of disagreement, and in a 
statement of the case issued in September 2004, the RO denied 
earlier effective dates for the knee disabilities and 
continued the noncompensable evaluation for rheumatic fever.  

In his September 2004 substantive appeal, the veteran 
indicated that he agreed that he did not file a claim for 
this disability 50 years ago, but maintained that he did file 
a claim for rheumatic fever residuals in 1995.  

Analysis

The Board finds that the veteran's September 1996 statement 
could reasonably be construed as an expression of 
disagreement with the initial rating the RO assigned his 
rheumatic fever disability, to include what he considered as 
residuals-right and left knee disabilities.  See 38 C.F.R. 
§ 20.201 (2007) (providing that while special wording is not 
required, the notice of disagreement must be in terms which 
can be reasonably construed as disagreement with that 
determination and a desire for appellate review).  
Consequently, the August 1996 RO decision that assigned an 
initial noncompensable evaluation for rheumatic fever is not 
final.  The veteran's original application remains open.  The 
September 2004 statement of the case is considered as having 
been issued in connection with this claim from which a timely 
substantive appeal has been filed.  

Generally, the effective date of an award of service-
connection will be the day following separation from active 
service or date entitlement arose if the claim is received 
within one year after separation from service; otherwise, 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (b)(2)(2007).  

As previously noted, under Diagnostic Code 6309, nonactive 
rheumatic disease is evaluated based on residuals.  See 
38 C.F.R. § 4.88b, Diagnostic Code 6309 (assigning a 100 
percent rating for established active generalized disease 
with constitutional symptoms, and rating residuals under the 
appropriate cardiac, musculoskeletal, neurological or other 
diagnostic code) (1995); 38 C.F.R. § 4.88b, Diagnostic Code 
6309 (assigning a 100 percent rating for active disease, and 
thereafter rating residuals such as heart damage under the 
appropriate system) (2007).  The RO established service 
connection for the right and left knee disabilities as 
residuals of the rheumatic fever.  Accordingly, the effective 
date for the award of service connection for the knee 
disabilities should be the date of receipt of the original 
claim-September 14, 1995.  This effective date appropriately 
coincides with the effective date assigned the disability of 
history of rheumatic fever.  

        (CONTINUED ON NEXT PAGE)






ORDER

An earlier effective date of September 14, 1995, for a grant 
of service connection for chronic synovitis, patellofemoral 
pain of the right knee associated with history of rheumatic 
fever is granted.

An earlier effective date of September 14, 1995, for a grant 
of service connection for chronic synovitis, patellofemoral 
pain of the left knee associated with history of rheumatic 
fever is granted. 


REMAND

With regard to the veteran's claim for an increased 
evaluation for rheumatic heart disease, the Board notes that 
the veteran has not been afforded a VA cardiac examination.  
Moreover, it does not appear that the information that is 
necessary in order to properly rate the veteran's current 
disability is of record.  VA regulations provide that where 
"diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes."  
38 C.F.R. § 4.2.  Where the Board makes a decision based on 
an examination report that does not contain sufficient 
detail, remand is required "for compliance with the duty to 
assist by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

As to the veteran's residuals of rheumatic fever, the Board 
is of the opinion that the veteran should be afforded a VA 
examination to determine the nature and severity of residuals 
resulting from the veteran's rheumatic fever.  

With respect to the veteran's claims for higher initial 
evaluations for service-connected bilateral knee and left hip 
disabilities, the Board notes that the most recent VA 
examination was performed in July 2003, over four years ago.  
The "duty to assist" requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for 
its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
This medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  In light of the length of time since the veteran's 
last VA examination, the Board is of the opinion that he 
should be afforded new examinations addressing the severity 
of his service-connected bilateral knee and left hip 
disabilities. 

In addition, while this case is in remand status, the RO or 
Appeals Management Center (AMC) should ensure that all notice 
required under 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2007) is provided.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2006), in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2007).  

2.  Schedule the veteran for a VA 
examination to determine the nature and 
severity of his service-connected 
rheumatic heart disease.  All necessary 
tests and studies should be performed, to 
include the appropriate exercise test(s) 
needed to properly calculate the 
veteran's METs (metabolic equivalents).  
If a laboratory determination of METs by 
exercise testing cannot be done for 
medical reasons, the examiner should 
estimate the level of activity (expressed 
in METs and supported by specific 
examples, such as slow stair climbing) 
that results in dyspnea, fatigue, angina, 
dizziness, or syncope.  The examiner 
should also note whether the veteran has 
congestive heart failure or left 
ventricular dysfunction with an ejection 
fraction, and, if so the amount of 
ejection fraction.  The claims folder 
should be made available to the examiner.  
If the veteran's current heart problems 
are unrelated to his service-connected 
rheumatic heart disease, the examiner 
should so state.  The examiner should 
also provide an opinion concerning the 
impact of the disability on the veteran's 
ability to work.  All findings should be 
reported in detail and a complete 
rationale provided for each opinion.

3.  Schedule the veteran for a VA 
examination to determine the nature and 
severity of his service-connected 
rheumatic fever and/or its resulting 
residuals.  All indicated tests and 
studies should be performed and all 
findings should be reported in detail.  
The claims folder must be made available 
to the examiner.  The examiner is 
requested to render an opinion as to 
whether the veteran's rheumatic fever is 
currently active.  The examiner is also 
requested to render an opinion as to what 
residuals, if any, result from the 
veteran's rheumatic fever and the 
symptomatology associated with these 
residuals.  The examiner should also 
provide an opinion concerning the impact 
of the disability on the veteran's 
ability to work.  Complete detailed 
rationale is requested for each opinion 
that is rendered.  

4.  The RO or AMC should afford the 
veteran an examination by a physician 
with appropriate expertise to determine 
the nature and extent of all impairment 
due to the veteran's service-connected 
right and left knee disabilities and left 
hip disability.  The claims folders must 
be made available to and reviewed by the 
examiner.  

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the knees.  
The examiner should also determine if the 
knees lock and if so the frequency of the 
locking.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should also provide an 
opinion concerning the impact of the 
bilateral knee and left hip disabilities 
on the veteran's ability to work.  The 
rationale for all opinions expressed 
should also be provided.

5.  After completion of the above, review 
the expanded record and determine if the 
benefits sought can be granted.  If any 
of the claims remain denied, the veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be remanded 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


